              Case 3:21-mj-00007-DMC Document 13 Filed 08/16/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MICHAEL D. ANDERSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. CASE NO. 3:21-MJ-0007-DMC
11                                Plaintiff,             STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
12                          v.                           5.1(d) AND EXCLUSION OF TIME
13   GARY STEPHEN MAYNARD,                               DATE: August 24, 2021
                                                         TIME: 2:00 p.m.
14                                Defendant.             COURT: Hon. Carolyn K. Delaney
15

16

17          Plaintiff United States of America, by and through its attorney of record, Assistant United States

18 Attorney MICHAEL D. ANDERSON, and defendant GARY STEPHEN MAYNARD, both individually

19 and by and through his counsel of record, HANNAH LABAREE, hereby stipulate as follows:

20          1.      The Complaint in this case was filed on August 8, 2021, and defendant first appeared

21 before a judicial officer of the Court in which the charges in this case were pending on August 10, 2021.

22 The court set a preliminary hearing date of August 24, 2021.

23          2.      By this stipulation, the parties jointly move for an extension of time of the preliminary

24 hearing date to September 21, 2021, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule

25 5.1(d) of the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to

26 allow the defense reasonable time for preparation, and for the government’s continuing investigation of

27 the case. The defendant is in receipt of the complaint affidavit setting forth detailed facts regarding the

28 investigation and the government is in the process of providing preliminary discovery to defense counsel

      STIPULATION, FINDINGS AND ORDER                    1
              Case 3:21-mj-00007-DMC Document 13 Filed 08/16/21 Page 2 of 4


 1 of reports, photographs and video recordings to assist in defense preparation. Additionally, the delay is

 2 required to allow the parties to attempt to negotiate a pre-indictment resolution of the case. The parties

 3 further agree that the interests of justice served by granting this continuance outweigh the best interests

 4 of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 5          3.      The parties agree that good cause exists for the extension of time, and that the extension

 6 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 7 Therefore, the parties request that the time between August 24, 2021, and September 21, 2021, be

 8 excluded pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

 9          IT IS SO STIPULATED.

10
     Dated: August 13, 2021                                  PHILLIP A. TALBERT
11                                                           Acting United States Attorney
12
                                                             /s/ MICHAEL D. ANDERSON
13                                                           MICHAEL D. ANDERSON
                                                             Assistant United States Attorney
14

15
     Dated: August 13, 2021                                  /s/ HANNAH LABAREE
16                                                           HANNAH LABAREE
17                                                           Counsel for Defendant
                                                             Gary Stephen Maynard
18

19

20

21

22

23

24

25

26

27

28

      STIPULATION, FINDINGS AND ORDER                    2
              Case 3:21-mj-00007-DMC Document 13 Filed 08/16/21 Page 3 of 4

   PHILLIP A. TALBERT
 1 Acting United States Attorney
   MICHAEL D. ANDERSON
 2 Assistant United States Attorney
   501 I Street, Suite 10-100
 3 Sacramento, CA 95814
   Telephone: (916) 554-2700
 4
   Attorneys for Plaintiff
 5 United States of America

 6

 7                                IN THE UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                            CASE NO. CASE NO. 3:21-MJ-0007-DMC
10
                                   Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
11                                                        PRELIMINARY HEARING PURSUANT TO RULE
                             v.                           5.1(D) AND EXCLUDING TIME
12
     GARY STEPHEN MAYNARD,                                DATE: AUGUST 24, 2021
13                                                        TIME: 2:00 P.M.
                                  Defendant.              COURT: HON. CAROLYN K. DELANEY
14

15

16
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
17
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on August 13, 2021.
18
     The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
19
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
20
     5.1(d) of the Federal Rules of Criminal Procedure.
21
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
22
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
23
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
24
     not adversely affect the public interest in the prompt disposition of criminal cases.
25
            THEREFORE, FOR GOOD CAUSE SHOWN:
26
            1.      The date of the preliminary hearing is extended to September 21, 2021, at 2:00 p.m.
27
     before Magistrate Judge Barnes.
28

      STIPULATION, FINDINGS AND ORDER                      3
             Case 3:21-mj-00007-DMC Document 13 Filed 08/16/21 Page 4 of 4


 1         2.      The time between August 24, 2021, and September 21, 2021, shall be excluded from

 2 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 3         3.      Defendant shall appear at that date and time before the Magistrate Judge on duty.

 4

 5         IT IS SO ORDERED.

 6         Dated: August 13, 2021

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION, FINDINGS AND ORDER                   4
